UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Amendment No. 3)* Under the Securities Exchange Act of 1934 RALCORP HOLDINGS, INC. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number) Keith Meister Corvex Management LP 712 Fifth Avenue, 23rd Floor New York, New York 10019 (212) 474-6700 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) COPIES TO: Patrick J. Dooley, Esq. Akin Gump Strauss Hauer & Feld LLP One Bryant Park New York, NY 10036 (212) 872-1000 December 14, 2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box []. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following page(s) Page 1 of7 Pages CUSIP No. 751028101 Page 2of7 Pages 1Names of Reporting Persons CORVEX MANAGEMENT LP 2Check the Appropriate Box If a Member of a Group (See Instructions) a. [] b. [X] 3SEC Use Only 4Source of Funds (See Instructions) WC 5 Check Box If Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [] 6Citizenship or Place of Organization DELAWARE 7 Sole Voting Power Number of Shares Beneficially Owned By Each 8 Shared Voting Power 0 Reporting Person With 9 Sole Dispositive Power 10 Shared Dispositive Power 0 11Aggregate Amount Beneficially Owned by Each Reporting Person 12Check Box If the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [] 13Percent of Class Represented By Amount in Row (11) 3.69% 14Type of Reporting Person (See Instructions) PN; IA CUSIP No. 751028101 Page 3 of7 Pages 1Names of Reporting Persons KEITH MEISTER 2Check the Appropriate Box If a Member of a Group (See Instructions) c. [] d. [X] 3SEC Use Only 4Source of Funds (See Instructions) WC 5 Check Box If Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [] 6Citizenship or Place of Organization UNITED STATES 7 Sole Voting Power Number of Shares Beneficially Owned By Each 8 Shared Voting Power 0 Reporting Person With 9 Sole Dispositive Power 10 Shared Dispositive Power 0 11Aggregate Amount Beneficially Owned by Each Reporting Person 12Check Box If the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [] 13Percent of Class Represented By Amount in Row (11) 3.69% 14Type of Reporting Person (See Instructions) IN; HC CUSIP No. 751028101 Page 4 of7 Pages This Amendment No. 3 supplements the information set forth in the Schedule 13D filed by Corvex Management LP and Keith Meister with the United States Securities and Exchange Commission on August 23, 2012 and all amendments thereto (collectively, the “Schedule 13D”) relating to the shares of Common Stock, par value $0.01 per share (the “Shares”) of Ralcorp Holdings, Inc., a Missouri corporation (the “Issuer”).Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Schedule 13D. The information set forth in response to each separate Item below shall be deemed to be a response to all Items where such information is relevant.The Schedule 13D is supplementally amended as follows. Item 5. Interest in Securities of the Issuer. (a) – (b) Corvex may be deemed to be the beneficial owner of 2,031,540 Shares, which represents approximately 3.69% of the Issuer’s outstanding Shares.Corvex may be deemed to have sole power to vote and sole power to dispose of such Shares.By virtue of his position as control person of the general partner of Corvex, Mr. Meister may be considered to beneficially own such Shares. The percentage in the immediately foregoing paragraph is calculated based on a total of 55,049,106 Shares outstanding as of November 26, 2012 (based on the Issuer’s Annual Report on Form 10-K, filed November 29, 2012). (c)Except as set forth on Exhibit 2 to the Schedule 13D, there have been no transactions with respect to the Shares during the sixty days prior to the date hereof by either Corvex or Mr. Meister. (d)The limited partners of (or investors in) each of two or more private investment funds, or their respective subsidiaries or affiliated entities, for which Corvex or its affiliates acts as general partner and/or investment adviser have the right to participate in the receipt of dividends from, or proceeds from the sale of, the Shares held for the accounts of their respective funds in accordance with their respective limited partnership interests (or investment percentages) in their respective funds. (e)December 14, 2012. Item 7.Material to be Filed as Exhibits. Exhibit 1 - Agreement between Corvex and Keith Meister to file this Schedule 13D and any amendments thereto jointly on behalf of each of them. Exhibit 2 - Transactions in the Shares effected in the past 60 days. CUSIP No. 751028101 Page 5 of 7 Pages SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct. Date: December 18, 2012 CORVEX MANAGEMENT LP By: /s/ Keith Meister Name: Keith Meister Title: Managing Partner Date: December 18, 2012 KEITH MEISTER By: /s/ Keith Meister CUSIP No. 751028101 Page 6 of 7 Pages EXHIBIT 1 AGREEMENT JOINT FILING OF SCHEDULE 13D The undersigned hereby agree to jointly prepare and file with regulatory authorities this Schedule 13D and any future amendments thereto reporting each of the undersigned’s ownership of securities of Ralcorp Holdings, Inc., and hereby affirm that such Schedule 13D is being filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934.The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him or it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the other, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Date: December 18, 2012 CORVEX MANAGEMENT LP By: /s/ Keith Meister Name: Keith Meister Title: Managing Partner Date: December 18, 2012 KEITH MEISTER By: /s/ Keith Meister CUSIP No. 751028101 Page 7 of 7 Pages EXHIBIT 2 The following table sets forth all transactions with respect to Shares effected since October 18, 2012, by the Reporting Persons on behalf of the Corvex Funds in respect of the Shares, inclusive of any transactions effected through 4:00 p.m., New York City time, on December 18, 2012. Except as otherwise noted below, all such transactions were purchases or sales of Shares effected in the open market, and the table includes commissions paid in per share prices. NATURE OF TRANSACTION DATE OF TRANSACTION AMOUNT OF SECURITIES PRICE PER SHARE/
